Citation Nr: 0510036	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  00-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Entitlement to an increased disability rating for 
prostatitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for right 
shoulder tendonitis, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  

6.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1985 to 
October 1987.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
Specifically, in a June 1998 decision, the RO denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a psychiatric disorder.  In the June 
1998 determination, the RO denied the issues of entitlement 
to a compensable disability rating for prostatitis, a 
compensable disability evaluation for right shoulder 
tendonitis, a disability rating greater than 10 percent for 
residuals of a left knee injury, and a disability evaluation 
greater than 20 percent for lumbosacral strain.  
Additionally, by a subsequent rating action dated in  
September 1998, the RO denied the issue of entitlement to a 
total disability rating due to individual unemployability.  

Following receipt of notification of the June 1998 and 
September 1998 decisions, the veteran perfected timely appeal 
with respect to the denial of his claims.  During the current 
appeal, and specifically by a January 2000 rating action, the 
RO granted a compensable disability rating of 10 percent for 
the service-connected prostatitis, effective from January 23, 
1998 (the date of receipt of the veteran's claim for an 
increased rating).  

In April 2001, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  After completing the 
requested development, the RO, by a November 2004 rating 
action, awarded a compensable disability evaluation of 
10 percent for the service-connected right shoulder 
tendonitis, effective from October 5, 2004 (the date of which 
a VA examination reflected an actual increase in disability).  
Thereafter, in February 2005, the RO returned the veteran's 
case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In an April 1997 decision, the RO continued a previous 
denial of service connection for a psychiatric disorder.  
Although notified of the decision several weeks later in May 
1997, the veteran did not initiate an appeal of the denial.  

3.  The evidence received since the April 1997 continued 
denial of service connection for a psychiatric disorder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability.  

4.  The veteran's chronic paranoid schizophrenia is not 
related to his active military duty.  

5.  The veteran's service-connected prostatitis does not 
require the use of absorbent materials or intermittent or 
continuous catheterization and does not involve daytime 
voiding between one and two hours, nighttime voiding three to 
four times per evening, or hospitalizations for urinary tract 
infections.  

6.  Prior to October 5, 2004, the veteran's service-connected 
right shoulder tendonitis was essentially asymptomatic.  

7.  Since October 5, 2004, the veteran's service-connected 
right shoulder tendonitis is manifested by a noncompensable 
level of limitation of motion, pain throughout the ranges of 
motion, no instability, as well as no indications of 
impingement syndrome or of biceps tendonitis.  

8.  The veteran's service-connected residuals of a left knee 
injury are manifested by a noncompensable level of limitation 
of motion, pain throughout the ranges of motion, and no 
instability.  

9.  The veteran's service-connected lumbosacral strain is 
manifested by slight limitation of motion, pain throughout 
the ranges of motion, normal motor strength of the lower 
extremities, and no favorable ankylosis of the thoracolumbar 
spine.  

10.  The veteran's current service-connected disabilities 
include prostatitis (10%), right shoulder tendonitis (10%), 
residuals of a left knee injury (10%), and lumbosacral strain 
(20%).  

11.  The highest level of education attained by the veteran 
was two years of computer study at college.  

12.  The veteran's post-service employment experience 
includes work as a cashier, a customer service 
representative, a traffic operator, a security officer, a 
rehabilitation file clerk, and a hotel front desk clerk.  

13.  In October 1998, the veteran was awarded Social Security 
Administration disability benefits, effective from September 
1996, based on a primary disability of paranoid 
schizophrenia.  A secondary diagnosis was not established by 
the medical evidence.  

14.  The veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The RO's April 1997 decision that continued a prior 
denial of service connection for a psychiatric disorder is 
final.  38 U.S.C. § 7105 (1994); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996); and currently 38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's April 1997 continued 
denial of service connection for a psychiatric disorder is 
new and material, and the claim for service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

3.  A psychiatric disability was not incurred in or 
aggravated by active military service, and a psychosis 
characterized as chronic paranoid schizophrenia may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

4.  The criteria for a disability rating greater than 
10 percent for the service-connected prostatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.115, Diagnostic Code 7527 (2004).  

5.  The criteria for a compensable disability rating for the 
service-connected right shoulder tendonitis prior to 
October 5, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2004).  

6.  The criteria for a disability rating greater than 
10 percent for the service-connected right shoulder 
tendonitis since October 5, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5201 (2004).  

7.  The criteria for a disability rating greater than 
10 percent for the service-connected residuals of a left knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).  

8.  The criteria for a disability rating greater than 
20 percent for the service-connected lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5292 & 5295 (effective prior to September 26, 2003); 
and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003).   

9.  The veteran is not unemployable as a result of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letters dated in July 2002, May 2003, and February 2004, 
the RO discussed the type of evidence necessary to support 
the veteran's new and material, increased rating, and total 
rating claims.  Also by these documents, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  In addition, the RO advised the veteran of attempts 
already made to obtain relevant evidence with regard to this 
issue.  Further, the veteran was asked to submit "any other 
evidence or information that . . . [he thought would] support 
. . . [his] claim."  Thus, he may be considered advised to 
submit all pertinent evidence in his possession.  

Additionally, the June and September 1998 rating decisions, 
the statement of the case (SOC) issued in February 2000, and 
the supplemental statement of the case (SSOC) issued in 
November 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his claims.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these issues.  The Board remanded this case 
to assist the veteran with his claims.

Various VA notices have informed the veteran of all 
applicable laws and regulations, what types of evidence are 
needed to support his claims, who is responsible for securing 
specific items, and the need for any other evidence that the 
veteran may have in his possession.  The VA's thorough 
notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving notice of the provisions of the VCAA or 
the timing of such notice.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that both the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded 
several pertinent VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's claims.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).

II.  Petition To Reopen Previously Denied Claim For Service 
Connection For A Psychiatric Disorder

By an April 1997 rating action, the RO continued a prior 
denial of service connection for a psychiatric disorder.  
According to the relevant evidence available at that time, 
service medical records were negative for treatment for, and 
findings of, a psychiatric disorder.  At the separation 
examination conducted in August 1987, the veteran complained 
of previously experiencing, or experiencing at that time, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble.  However, this evaluation demonstrated that 
the veteran's psychiatric system was normal.  Subsequent 
post-service evaluations reflected suspicions of paranoia and 
an anti-social personality disorder in February 1994 as well 
as objective evaluation findings of anxiety in June 1994, 
schizophrenia (paranoid type) and a schizoaffective disorder 
in December 1996, and anxiety in March 1997.  Significantly, 
none of the relevant post-service medical records provide an 
association between the diagnosed psychiatric disabilities 
and the veteran's active military duty.  

As such, by the April 1997 rating action, the RO continued a 
previous denial of service connection for a psychiatric 
disorder.  Several weeks later in May 1997, the RO notified 
the veteran of this decision.  The veteran did not initiate 
an appeal of the denial.  Consequently, the RO's decision is 
final.  38 U.S.C. § 7105 (1994); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996); and currently 38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The additional records received since the prior final denial 
in April 1997 include the veteran's repeated contentions that 
he has a psychiatric disorder which originated during his 
active military duty.  Also received since the April 1997 
prior final denial are private and VA medical records, which 
reflect treatment for a psychiatric condition variously 
characterized as a conversion disorder, chronic paranoid 
schizophrenia, anxiety disorder, depression, dysthymic 
disorder, and intermittent explosive disorder, between April 
1997 and October 2004.  

Included with these additional records is a copy of an August 
2002 letter from a private physician who noted that the 
veteran was being treated for his schizophrenia at a private 
facility.  The doctor stated that the veteran wished to have 
"further evaluation with regard to the extent of his service 
connection related to his mental disorder."  As this 
statement appears to include a physician's opinion 
associating the veteran's current psychiatric problems to his 
service, the Board finds that the post-service private 
medical records are clearly probative of the central issue in 
the veteran's psychiatric claim.  The August 2002 letter bear 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for a psychiatric disability.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a psychiatric disability in April 1997 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a psychiatric disorder.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a psychiatric disability has been received, 
the Board must now address the de novo claim for service 
connection for a psychiatric disorder.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the long history of his claim, the veteran 
has been provided with pertinent laws and regulations 
regarding service connection, the issue before the Board at 
this time.  He has been given the opportunity to review the 
evidence of record and submit arguments in support of his 
claim.  The veteran's arguments have focused squarely on the 
issue of service connection, not whether new and material 
evidence has been submitted.  Thus, the Board finds that the 
veteran would not be prejudiced by the adjudication of his 
claim at this time.  Accordingly, there is no basis for an 
additional delay in the adjudication of this case and the 
Board will proceed with the adjudication of the claim of 
entitlement to service connection for arteriosclerotic heart 
disease on a de novo basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Furthermore, where the veteran served continuously for ninety 
(90) or more days during peacetime after December 31, 1946, 
and if a psychosis became manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In the present case, the Board acknowledges the veteran's 
assertions that his schizophrenia originated during his 
active military duty.  In this regard, the Board acknowledges 
that, in the August 2002 letter, a private physician appeared 
to describe the veteran's schizophrenia as service-related.  
Significantly, however, the doctor provided no rationale for 
this conclusion.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that this opinion is entitled to very low 
probative value.  The medical evidence of record does not 
support the private physician's opinion.  As the Board has 
discussed in this decision, although the veteran complained 
of previously experiencing, or experiencing at that time, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble at the time of the August 1987 separation 
examination, this evaluation demonstrated that his 
psychiatric system was normal.  In addition, the first 
post-service evidence of a psychiatric disability is dated in 
February 1994, when a psychiatric evaluation resulted in the 
possible diagnoses of paranoia and an anti-social personality 
disorder.  Subsequent medical records reflected objective 
evaluation findings of anxiety in June 1994 as well as 
schizophrenia (paranoid type) and a schizoaffective disorder 
in December 1996.  Importantly, these objective evaluation 
findings occurred almost seven years after the veteran's 
discharge from active military duty.  The Board must find 
that the service records and post-service treatment records, 
as a whole, provide negative evidence against this claim. 

In addition, according to the report of the VA mental 
disorders examination in October 2004, the examiner had the 
opportunity to review the veteran's claims folder.  Following 
a review of the evidence contained therein, as well as an 
interview with the veteran, the examiner assessed chronic 
paranoid schizophrenia.  This doctor noted that the medical 
evidence of record reflects the veteran's history of 
psychotic breaks with auditory hallucinations, visual 
hallucinations, paranoid delusions, depressive episodes, poor 
motivation, social isolation, somatic preoccupation with 
normal physical examination and poor impulse control.  
Significantly, however, the doctor also asserted that the 
veteran's current schizophrenia is not related to his active 
military duty.  In particular, the doctor explained that the 
relevant evidence of record indicates that the veteran did 
not receive psychiatric treatment during service and, in 
fact, did not receive such medical care until the mid-1990s.  
The Board must find that this opinion is entitled to great 
probative weight and provides very negative evidence against 
this claim. 

The Board concludes that a clear preponderance of the 
evidence is against associating current psychotic disability 
(which has been characterized as chronic paranoid 
schizophrenia) with the veteran's service (on a direct or a 
presumptive basis).  This disability was not exhibited in 
service or within the first post service year.  Without 
competent evidence of an association between a diagnosed 
disability and active duty, service connection for the 
disorder cannot be granted.  In the present case, therefore, 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

III.  Increased Rating For Service-Connected Prostatitis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by a July 1990 
rating action, the RO granted service connection for 
prostatitis and awarded a noncompensable evaluation, 
effective from February 1990.  

In January 1998, the veteran filed his current claim for a 
compensable rating for his service-connected prostatitis.  By 
a June 1998 rating action, the RO denied this claim.  During 
the current appeal, and, specifically, by a January 2000 
rating action, the RO granted a compensable evaluation of 
10 percent, effective from January 1998, for the veteran's 
service-connected prostatitis.  Subsequently, this 
service-connected disability has remained evaluated as 
10 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's service-connected genitourinary disorder has 
been rated under Diagnostic Code 7527.  According to this 
Code, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals are evaluated as voiding dysfunction 
or urinary tract infection, whichever condition is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2004).  

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2004).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day will result in 
the assignment of a 20 percent disability rating.  Id.  The 
next higher evaluation of 40 percent requires evidence that 
absorbent materials are required to be worn and to be changed 
two to four times per day.  Id.  The highest rating for 
voiding dysfunction, 60 percent, necessitates evidence of the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.  

With regard to urinary frequency conditions, evidence of a 
daytime voiding interval between two and three hours or of 
awakening to void two times per night will result in the 
assignment of a 10 percent disability rating.  Id.  The next 
higher evaluation of 20 percent requires evidence of a 
daytime voiding interval between one and two hours or of 
awakening to void three to four times per night.  Id.  The 
highest rating of 40 percent requires evidence of a daytime 
voiding interval of less than one hour or of awakening to 
void five or more times per night.  Id.  

According to the relevant criteria evaluating impairment 
resulting from obstructed voiding, obstructive symptomatology 
with or without stricture disease requiring dilatation one to 
two times per year warrants a noncompensable disability 
rating.  Id.  A compensable disability evaluation of 
10 percent requires marked obstructive symptomatology 
(including hesitancy, a slow or weak stream, and decreased 
force of stream) with any one or combination of the 
following:  (1) post void residuals greater than 150 cc, 
(2)  uroflowmetry reflecting markedly diminished peak flow 
rate of less than 10 cc/sec, (3) recurrent urinary tract 
infections secondary to obstruction, and (4) stricture 
disease requiring periodic dilatation every two to three 
months.  Id.  The highest rating of 30 percent necessitates 
evidence of urinary retention requiring intermittent or 
continuous catheterization.  Id.  

Additionally, with regard to urinary tract infections, 
evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrants the assignment of a 10 percent 
disability rating.  Id.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.  

The veteran contends that his service-connected prostatitis 
is more severe than the current 10 percent disability rating 
indicates.  In particular, the veteran has described nocturia 
times two as well as chronic dysuria.  The veteran's 
description of this service-connected pathology is deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

At a May 1998 private outpatient treatment session, the 
veteran denied having any frequency.  At a March 1999 
examination, he described occasional incontinence.  
Subsequently, at an October 2004 VA examination, he reported 
having an episode of incontinence once in 2003.  
Significantly, however, at the October 2004 evaluation, the 
veteran specifically stated that he has experienced no other 
episodes of incontinence since the incident in 2003.  
Further, he denied having the need to wear absorbent 
materials.  No outpatient treatment records which have been 
obtained and associated with the claims folder (other than 
the May 1998 report) reflect any genitourinary treatment.  
The Board finds, therefore, that, without evidence of the 
need to wear absorbent materials which must be changed less 
than two times per day, an increased rating of 20 percent for 
the veteran's service-connected prostatitis based upon 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is not 
warranted.  38 C.F.R. § 4.115a (2004).  The post-service 
medical records and the VA examination provide negative 
evidence against this claim. 

The Board must also note that, at the May 1998 private 
outpatient treatment session, the veteran complained of 
nocturia times zero to one and denied frequency.  At the 
March 1999 examination, the veteran complained of daytime 
voiding of two to three times with two hour intervals.  
Subsequently, additional outpatient treatment records which 
have been obtained and associated with the claims folder 
(other than the May 1998 report) do not reflect any medical 
care for genitourinary problems and, thus, provide no 
relevant evidence regarding urinary frequency and negative 
evidence against this claim.  Significantly, at the October 
2004 VA examination, he admitted that he has normal urinary 
frequency during the day and that he has nocturia times two.  
The Board finds that the total of the evidence of record does 
not reflect a daytime voiding interval between one and two 
hours or nocturia times three or four per evening.  
Consequently, the next higher rating of 20 percent for the 
veteran's service-connected prostatitis based upon urinary 
frequency cannot be awarded.  Id.  

Further, the Board notes that, at the March 1999 examination, 
the veteran reported experiencing problems starting his flow 
as well as a weak flow of urine.  Significantly, however, 
outpatient treatment records which have been obtained and 
associated with the claims folder do not support any such 
contentions.  In addition, at the October 2004 VA 
examination, the veteran denied experiencing any hesitancy.  
Consequently, a higher rating of 30 percent for his 
service-connected prostatitis, based upon obstructed voiding, 
is not warranted.  Id.  

Moreover, the Board acknowledges that, at the March 1999 
examination, the veteran reported having had recurrent 
urination infections (which he described as renal colic and 
kidney infections).  He also stated that these infections 
required three hospitalizations over the past 12 months as 
well as frequent antibiotics.  Significantly, however, the 
outpatient treatment records which have been obtained and 
associated with the claims folder do not support these 
assertions.  In fact, at the October 2004 VA examination, the 
veteran specifically stated that he has no history of 
hospitalizations for urinary tract infections.  Thus, a 
higher rating of 30 percent for his service-connected 
prostatitis, based upon urinary tract infections, cannot be 
awarded.  Id.  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
veteran's service-connected prostatitis has not been 
presented.  His appeal regarding this claim must, then, be 
denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
prostatitis results in marked interference with his 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected prostatitis results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

IV.  Increased (Compensable) Rating For Service-Connected 
Right Shoulder Tendonitis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by a May 1988 
rating action, the RO granted service connection for 
tendonitis of the right shoulder and awarded a 20 percent 
evaluation, effective from October 1987 for this disability.  
By a May 1989 rating action, the RO decreased the evaluation 
for this service-connected disability to a noncompensable 
level, effective from August 1989.  

In January 1998, the veteran filed his current claim for a 
compensable rating for his service-connected right shoulder 
tendonitis.  By a June 1998 rating action, the RO denied this 
claim.  During the current appeal, and, specifically, by a 
November 2004 rating action, the RO granted a compensable 
evaluation of 10 percent, effective from October 5, 2004, for 
the veteran's service-connected right shoulder tendonitis.  
Subsequently, this service-connected disability has remained 
evaluated as 10 percent disabling.  

The veteran's service-connected right shoulder disability has 
been rated under Diagnostic Code 5024.  According to this 
Code, tenosynovitis will be rated based upon the limitation 
of motion of the affected part (as with degenerative 
arthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2004).  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004) (which 
stipulates that, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003; that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion; and 
that, in the absence of limitation of motion, a 10 percent 
disability rating will be assigned based upon X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and a 20 percent disability evaluation 
will be granted with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  See also, 38 C.F.R. 
§ 4.71a, Note 1 following Diagnostic Code 5003 (2004) (which 
stipulates that these 10 percent and 20 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion).  

According to the relevant diagnostic code, limitation of 
motion of the major arm at the shoulder level warrants the 
assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).  The next higher 
evaluation of 30 percent requires evidence of limitation of 
motion of the major upper extremity to midway between the 
side and the shoulder level.  Id.  The highest rating 
allowable under this code, 40 percent, necessitates evidence 
of limitation of motion of the major upper extremity to 
25 degrees from the side.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected right shoulder 
tendonitis requires consideration of any associated 
limitation of motion of this joint.  See, 38 C.F.R. § 4.71, 
Plate I & § 4.71a, Diagnostic Codes 5003, 5024, 5201(2004).  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  



A.  Compensable Rating For Service-Connected Right Shoulder 
Tendonitis Prior To October 5, 2004

Prior to October 5, 2004, the veteran contended that his 
service-connected right shoulder disability had worsened.  
Specifically, at a VA examination conducted in March 1998, he 
complained of right shoulder pain (localized over the 
anterior deltoid muscle area) with decreased range of motion 
secondary to pain.  The Board acknowledges that a physical 
examination which was conducted on the veteran's right 
shoulder at that time demonstrated limitation of external 
rotation to 10 degrees secondary to pain as well as pain on 
the other ranges of motion.  

Significantly, however, the March 1998 evaluation did not 
reflect limitation of the other ranges of motion (including 
forward elevation and flexion, abduction, and internal 
rotation).  Further, X-rays taken of the veteran's right 
shoulder at that time were negative and showed no evidence of 
a fracture or dislocation of the joint.  In addition, none of 
the subsequent medical records obtained and associated with 
the claims folder reflect outpatient treatment for right 
shoulder pathology.  In fact, at a private examination 
conducted in December 2000, the veteran complained of 
orthopedic problems, but the physical examination was 
completely normal.  

Consequently, the Board concludes that the totality of the 
relevant evidence of record with regard to the extent of the 
veteran's service-connected right shoulder tendonitis prior 
to October 5, 2004 reflects an essentially asymptomatic 
disability.  Significantly, therefore, a compensable 
evaluation for the veteran's service-connected right shoulder 
tendonitis prior to October 5, 2004, based upon limitation of 
motion of this joint, is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2004) (which stipulates that 
impairment resulting from tenosynovitis will be rated based 
upon limitation of motion of the affected part, as with 
degenerative arthritis).  See also, Diagnostic Code 5003 
(2004) (which stipulates that, in the absence of limitation 
of motion, a compensable rating of 10 percent may be assigned 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups).  

Moreover, the Board acknowledges the veteran's complaints of 
right shoulder pain localized over the anterior deltoid 
muscle area prior to October 5, 2004.  Significantly, 
however, as the Board has discussed, the totality of the 
relevant evidence of record with regard to the extent of the 
veteran's service-connected right shoulder tendonitis prior 
to October 5, 2004 indicates that this disability was 
essentially asymptomatic at that time.  During that time, 
therefore, there were no objective findings to confirm 
painful motion due to service-connected disability.  As such, 
the Board concludes that a separate compensable rating for 
the service-connected right shoulder tendonitis, based upon 
functional impairment, pain, and weakness that the veteran 
experienced as a consequence of use of his right shoulder 
prior to October 5, 2004 is not warranted.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201.  

Under these circumstances, therefore, a basis upon which to 
assign a compensable disability rating for the veteran's 
service-connected right shoulder tendonitis prior to 
October 5, 2004 has not been presented.  His appeal regarding 
this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, prior to October 5, 2004, the 
veteran's service-connected right shoulder tendonitis 
resulted in marked interference with his employment or 
required frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that, 
prior to October 5, 2004, his service-connected right 
shoulder tendonitis resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

B.  Increased Rating For Service-Connected Right Shoulder 
Tendonitis Since October 5, 2004

Since October 5, 2004, the veteran has continued to assert 
that his service-connected right shoulder tendonitis has 
increased in severity.  Specifically, at the VA joints 
examination conducted on October 5, 2004, he complained of 
right shoulder pain which is constant at all times at a 
mild-to-moderate level.  In this regard, the Board 
acknowledges that the October 5th, 2004 examination of the 
veteran's right shoulder demonstrated some limitation of 
motion (including abduction from zero to 110 degrees, flexion 
from zero to 110 degrees, internal rotation from zero to 
50 degrees, and external rotation from zero to 70 degrees) as 
well as pain throughout the ranges of motion.  

Significantly, however, the October 5th, 2004 VA examination 
of the veteran's right shoulder also reflected no 
instability, a negative apprehension test, a negative 
relocation test, a negative O'Brien's test, no indications of 
impingement syndrome, negative pain with cross-over testing 
of the right shoulder, a negative Speed's test, and no 
indication of biceps tendonitis.  Also, X-rays taken of the 
veteran's right shoulder showed no evidence of an acute 
injury, destructive process, or other significant 
abnormality.  Further, the examiner provided an impression of 
right shoulder adhesive capsulitis with no instability, 
impingement symptoms, or biceps tendonitis symptoms.  

The October 5, 2004 VA examination of the veteran's right 
shoulder specifically determined that he had abduction of his 
right arm to 110 degrees.  Such pathology does not warrant a 
compensable evaluation under the pertinent diagnostic code.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004) (which 
stipulates that a minimum compensable evaluation of 
20 percent requires evidence of limitation of motion of the 
major arm to the shoulder level).  Relevant regulations 
further provide that, in instances such as here, where the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent will be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 
(2004).  A disability rating greater than 10 percent, under 
these circumstances, is not warranted.  Id.  

Moreover, the Board notes the veteran's complaints of daily 
flare-ups of his right shoulder condition (including pain, 
decreased range of motion, and fatigability) which inhibit 
his activities of daily living.  In particular, he has 
explained that he is able to complete activities around the 
house for approximately one to two hours and then, due to 
pain, must sit down or lie down on the sofa to rest.  

Significantly, however, despite these complaints, the 
examiner was unable to reproduce the purported symptomatology 
on examination.  Furthermore, the October 5, 2004 VA 
examination also reflected no instability and no indications 
of impingement syndrome or of biceps tendonitis.  As such, 
the Board concludes that the current 10 percent rating for 
the veteran's service-connected right shoulder disability 
since October 5, 2004 adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his right shoulder.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5201.  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
veteran's service-connected right shoulder tendonitis since 
October 5, 2004 has not been presented.  His appeal regarding 
this claim must, then, be denied.  




V.  Increased Rating For Service-Connected Residuals Of A 
Left Knee Injury

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the May 
1988 rating action, the RO granted service connection for 
patellofemoral pain syndrome of the left knee and assigned a 
noncompensable evaluation, effective from October 1987, for 
this disability.  By a June 1992 rating action, the RO 
granted a compensable evaluation of 10 percent for this 
service-connected disability, effective from October 1990.  
By an April 1997 rating action, the RO recharacterized this 
service-connected left knee disability as residuals of a left 
knee injury but confirmed the 10 percent evaluation for this 
disorder.  The veteran's service-connected left knee 
disability has remained evaluated as 10 percent disabling.  

According to applicable diagnostic codes, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  The next higher 
evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability.  Id.  The 
highest rating allowable under this Diagnostic Code, 
30 percent, necessitates evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Turning to other diagnostic codes as may be appropriate to 
evaluating knee impairment, the Board notes that arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Specifically, a compensable rating of 10 percent 
will be assigned with evidence of limitation of flexion of 
the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  The next higher evaluation of 20 percent 
requires evidence of limitation of flexion of the leg to 
30 degrees.  Id.  The highest rating allowable pursuant to 
this diagnostic code, 30 percent, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected residuals of a 
left knee injury requires consideration of any associated 
limitation of motion of this joint.  See, 38 C.F.R. § 4.71, 
Plate II & § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261(2004).  Application of the precepts enunciated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) requires that problems such 
as pain on use be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  

Throughout the current appeal in the present case, the 
veteran has consistent reported that his service-connected 
left knee disability has increased in severity.  
Specifically, he has complained of left knee pain which is 
constant on a mild-to-moderate level.  In this regard, the 
Board acknowledges that recent examination of the veteran's 
left knee has demonstrated slight limitation of motion of 
this joint as well as pain throughout the ranges of motion.  

Significantly, however, the range of motion of the veteran's 
left knee has been found to be from zero to 130 degrees.  
These ranges of motion do not support an increased rating 
based upon limitation of flexion or limitation of extension 
of the left knee.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004) (which stipulates that evidence of 
limitation of flexion of the knee joint to 30 degrees is 
necessary for the assignment of a 20 percent disability 
rating).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2004) (which stipulates that evidence of limitation of 
extension of the knee joint to 15 degrees is necessary for 
the assignment of a 20 percent disability rating).  
Consequently, the Board finds that the relevant evidence of 
record does not support a disability rating greater than the 
currently assigned evaluation of 10 percent for the veteran's 
service-connected left knee disability based upon impairment 
resulting from traumatic arthritis and limitation of motion 
of this joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2004).  

Moreover, the Board notes the veteran's complaints of daily 
flare-ups of his left knee condition (including pain, 
decreased range of motion, and fatigability) which inhibit 
his activities of daily living.  In particular, he has 
explained that he is able to complete activities around the 
house for approximately one to two hours and then, due to 
pain, must sit down or lie down on the sofa to rest.  

Significantly, however, despite these complaints, the 
examiner was unable to reproduce the purported symptomatology 
on examination.  Furthermore, examination of the veteran's 
left knee has also reflected no instability.  As such, the 
Board concludes that the current 10 percent rating for the 
veteran's service-connected left knee disability adequately 
portrays any functional impairment, pain, and weakness that 
he experiences as a consequence of use of his left knee.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.  

Furthermore, examination of the veteran's left knee has also 
demonstrated that this joint is stable.  Consequently, a 
separate compensable evaluation for the veteran's 
service-connected left knee disability based upon recurrent 
subluxation or lateral instability of this joint is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  See also, 38 C.F.R. § 4.14 (2004) (which stipulate 
that the concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes) and Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

Under these circumstances, the Board must conclude that a 
basis upon which to assign an increased schedular evaluation 
for the veteran's service-connected left knee disability has 
not been presented.  His appeal of this claim must, 
therefore, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
a left knee injury result in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

VI.  Increased Rating For Service-Connected Lumbosacral 
Strain

As noted above, in evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  In this regard, the Board 
notes that, by the May 1988 rating action, the RO granted 
service connection for lumbosacral strain and awarded a 
20 percent evaluation, effective from October 1987, for this 
disability.  The veteran's service-connected low back 
disability has remained evaluated as 20 percent disabling.  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of his appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, evidence that 
lumbosacral strain has resulted in muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position warrants the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  The next higher disability evaluation, 
40 percent, which is the highest disability rating allowable 
pursuant to this code, necessitates evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

Further, according to the relevant diagnostic code which 
rates impairment resulting from degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 & 5010.  These 10 percent and 
20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5003.  

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  According to this Diagnostic Code, 
evidence of slight limitation of motion of the lumbar spine 
warrants the assignment of a 10 percent disability rating.  
Id.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable under this code, 
40 percent, necessitates evidence of severe limitation of 
motion of the lumbar spine.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected lumbar spine disability includes 
consideration of any resulting low back pathology.  Any such 
low back symptomatology may include limitation of motion of 
the applicable joint.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Application of the precepts enunciated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) requires that problems such 
as pain on use be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the new relevant rating criteria, evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  The next higher 
evaluation of 40 percent requires evidence of forward flexion 
of the thoracolumbar spine of 30 degrees of less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  The next 
higher rating of 50 percent requires evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A total 
schedular evaluation of 100 percent necessitates evidence of 
unfavorable ankylosis of the entire spine.  Id.  

Throughout the current appeal in the present case, the 
veteran has consistently described a worsening of his low 
back pain.  Significantly, however, the relevant medical 
evidence of record does not support a rating greater than the 
currently assigned evaluation of 20 percent for the veteran's 
service-connected low back disability.  Specifically, 
examination of the veteran's lumbosacral spine has reflected 
the following ranges of motion:  forward flexion from zero to 
70 degrees, extension from zero to 20 degrees, lateral 
bending from zero to 30 degrees, and rotation to 30 degrees 
bilaterally.  

At the recent VA examination of the veteran's spine in 
October 2004, the examiner concluded that the veteran's 
"lumbosacral strain/diagnosis of the lower lumbar spine 
should include degenerative disc disease at the L5-S1 disc 
space," the radiographic report included the radiologist's 
conclusion that the X-rays taken of the veteran's lumbosacral 
spine showed no evidence of acute injury or other significant 
abnormality.  In addition, examination of the veteran's 
lumbosacral spine also demonstrated negative straight leg 
raising bilaterally, neurovascularly intact lower 
extremities, 5/5 motor strength, intact sensation throughout 
the lower extremity distributions, and 2+ and symmetrical 
patellar and Achilles reflexes bilaterally.  

These essentially negative evaluation findings do not support 
the grant of a disability rating greater than the currently 
assigned evaluation of 20 percent for the service-connected 
low back disorder under either the old or the new regulatory 
criteria.  Specifically, listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion has not been shown.  Thus, a disability rating of 
40 percent based upon impairment resulting from lumbosacral 
strain cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

Moreover, without evidence of only slight limitation of 
motion of the lumbar spine, an increased rating of 40 percent 
cannot be granted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5010.  See 
also, 38 C.F.R. § 4.71a, Plate V.  

Additionally, objective findings have not shown forward 
flexion of the thoracolumbar spine of 30 degrees of less or 
favorable ankylosis of the entire thoracolumbar spine.  
Consequently, a disability evaluation of 40 percent based 
upon the revised regulatory criteria effective from 
September 26, 2003 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

Moreover, the Board notes the veteran's complaints of daily 
flare-ups of his low back condition (including pain, 
decreased range of motion, and fatigability) which inhibit 
his activities of daily living.  In particular, he has 
explained that he is able to complete activities around the 
house for approximately one to two hours and then, due to 
pain, must sit down or lie down on the sofa to rest.  

Significantly, however, despite these complaints, the 
examiner was unable to reproduce the purported symptomatology 
on examination.  Furthermore, examination of the veteran's 
low back has also reflected normal motor strength, 
symmetrical reflexes of the lower extremities, intact 
sensations of the lower extremities, and negative straight 
leg raising bilaterally.  As such, the Board concludes that 
the current 20 percent rating for the veteran's 
service-connected lumbar spine disability adequately portrays 
any functional impairment, pain, and weakness that he 
experiences as a consequence of use of his low back.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5237.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected lumbosacral 
strain result in marked interference with the veteran's 
employment or requires frequent periods of hospitalization.  

VII.  Total Disability Rating Based On Individual 
Unemployability

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total ratings 
are authorized for any disability, or combination of 
disabilities, for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2004).  

In addition, the law provides that a total disability rating 
based on individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 
60 percent or more for a single service-connected disability, 
or rated at 70 percent for two or more service-connected 
disabilities with at least one disability being rated as at 
least 40 percent disabling, and when the disabled person is 
unable to secure or to follow a substantially gainful 
occupation as a result of the service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  Factors to be 
considered are the veteran's education and employment history 
as well as loss of work-related functions due to pain.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2004).  See also, 
38 C.F.R. § 4.19 (2004) (which stipulates that age may not be 
a factor in evaluating service-connected disability or 
unemployability) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In the present case, the veteran has the following 
service-connected disabilities:  prostatitis (10%), right 
shoulder tendonitis (10%), residuals of a left knee injury 
(10%), and lumbosacral strain (20%).  His combined 
service-connected disability rating is 40 percent.  This 
disability evaluations do not meet the schedular criteria 
listed at 38 C.F.R. § 4.16(a) (2004).  

However, it is the policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b) (2004).  See also, Fanning v. Brown, 
4 Vet. App. 225 (1993).  In such a case, the Board must 
evaluate whether there are circumstances, apart from any 
nonservice-connected conditions and advancing age, which 
would justify a total rating, based on unemployability.  Van 
Hoose, 4 Vet. App. at 363.  See also, Hodges v. Brown, 5 Vet. 
App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 
(1993).  

In the present case, the Board notes that, in October 1998, 
the veteran was awarded Social Security Administration (SSA) 
disability benefits, effective from September 1996.  
Significantly, however, this grant was based on a primary 
disability of paranoid schizophrenia.  (In this regard, the 
Board also notes that, at the VA mental disorders examination 
conducted in October 2004, the examiner concluded that the 
veteran is unable to work as a result of his chronic paranoid 
schizophrenia).  Importantly, however, as the Board has 
discussed in this decision, service connection for a 
psychiatric disorder is not warranted.  Furthermore, 
according to the report of the SSA decision, a secondary 
diagnosis was not established by the medical evidence.  
Consequently, the Board must conclude that the fact that the 
veteran has been found to be disabled, pursuant to SSA 
standards, is not pertinent to his present VA claim for a 
total disability rating due to individual unemployability.  
If fact, the SSA decision provides negative evidence against 
the claim as it indicates the veteran cannot work due to a 
disability that is not related to the veteran's military 
service. 

Further review of the claims folder indicates that the 
highest level of education attained by the veteran was two 
years of computer study at college.  His post-service 
employment experience includes work as a cashier, a customer 
service representative, a traffic operator, a security 
officer, a rehabilitation file clerk, and a hotel front desk 
clerk.  

At the VA joints examination conducted in October 2004, the 
examiner evaluated the veteran's orthopedic problems, 
including his service-connected right shoulder tendonitis, 
residuals of a left knee injury, and lumbosacral strain.  The 
Board acknowledges that, following this physical examination, 
the examiner concluded "with a reasonable degree of medical 
certainty that it is at least as likely as not that the . . . 
[veteran's] low back, left knee, and right shoulder 
condition[s] . . ., along with the pain in these regions, 
would impair the veteran's ability to obtain and retain 
substantial gainful employment."  

Significantly, however, the pertinent regulations 
specifically provide that a veteran's service-connected 
disabilities must preclude him or her from securing and 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2004).  The examiner who conducted the October 
2004 VA joints examination simply concluded that the 
veteran's service-connected orthopedic disabilities 
"impair" his ability to obtain and retain substantial 
gainful employment.  In this regard, the Board notes that the 
rating schedule is designed to compensate veterans for 
service-connected disabilities which impair their ability to 
work.  See, 38 C.F.R. § 4.1 (2004) (which stipulates that 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.)  

Furthermore, as the Board has discussed in this decision, the 
physical examination conducted at the time of the October 
2004 VA joints examination provided relatively negative 
findings with regard to the veteran's service-connected right 
shoulder, left knee, and low back disabilities.  
Specifically, this examination demonstrated slight limitation 
of motion, pain throughout ranges of motion, no instability, 
and no signs of impingement syndrome or biceps tendonitis 
(with regard to the veteran's right shoulder); slight 
limitation of motion, pain throughout the ranges of motion, 
and no instability (with regard to his left knee); and slight 
limitation of motion, negative straight leg raising 
bilaterally, neurovascularly intact lower extremities, normal 
motor strength, intact sensation throughout the lower 
extremity distributions, and 2+ and symmetrical patellar and 
Achilles reflexes bilaterally (with regard to his lumbosacral 
spine).  

Moreover, the Board notes that service connection has also 
been granted for prostatitis and that this disability is 
evaluated as 10 percent disabling.  Significantly, at the VA 
genitourinary examination conducted in October 2004, the 
examiner concluded that this service-connected disability 
"should not impact the veteran's ability to obtain and 
maintain gainful employment."  

Consequently, in view of this recent medical opinion 
concerning the veteran's service-connected prostatitis as 
well as the relatively negative evaluation findings 
concerning his service-connected orthopedic disabilities and 
the examiner's failure to conclude that these orthopedic 
disorders preclude the veteran from securing and following a 
substantially gainful occupation, the Board finds that the 
veteran's service-connected disabilities are not of such 
nature and extent as to prevent him from securing or 
following any substantially gainful occupation.  

The service-connected disabilities may interfere with some 
types of work, but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has been found to be totally disabled by 
the Social Security Administration due to a nonservice-
connected psychiatric disorder.  While the veteran is 
unemployed, this fact, in and of itself, does not provide a 
basis to determine that the veteran's service-connected 
disabilities have caused this unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
his service-connected disabilities with a combined rating of 
only 40 percent.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The Board has considered the guidance of the 
Court established in Bowling v. Principi, 15 Vet. App. 1 
(2001).  However, the facts in this case are distinguishable 
from Bowling.  In Bowling, according to the Court, there was, 
at least, a plausible basis in the record for a conclusion 
that the veteran was unable to secure and follow a 
substantially gainful occupation due to a service connected 
disability.  The Court held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
§ 4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities and there is significant evidence against the 
veteran's claim, as cited above. 


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disability, the appeal is granted to this 
extent only.  

Service connection for a psychiatric disability, defined as 
chronic paranoid schizophrenia, is denied.  

The issue of entitlement to a disability rating greater than 
10 percent for prostatitis is denied.  

The issue of entitlement to an increased disability rating 
for right shoulder tendonitis is denied.  

The issue of entitlement to a disability rating greater than 
10 percent for residuals of a left knee injury is denied.  

The issue of entitlement to a disability rating greater than 
20 percent for lumbosacral strain is denied.  

The issue of entitlement to a total disability rating due to 
individual unemployability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


